Parker, P. J.:
Upon the trial of this action the only evidence that Levor did not “stand behind defendant” and authorize him. to tell Gr. H. Hammond & Co. that “he would be responsible for all the meat he got,” was the testimony of the agent “ Ran ” to the following effect: “ Soon after May 29 I saw Mr. Levor and told him what defendant had said, Mr. Levor said he never told defendant to tell- us he would be responsible for the meats, and he would, not be responsible for it and would not pay for it, and that the statements made by defendant were false and defendant- knew them to be false when he .made them.” Thus the justice decided that the statements which defendant made were false and fraudulently made upon the unsworn statement-of Levor, made in response to a demand that he pay for the meat sold, ' Levor himself did not appear and testify that they were false, but he told the witness Rau that they were. True, -this hearsay evidence was given without objection on defendant’s part, but nevertheless after it is received and is before the court, it does not furnish any proof that defendant’s statements were false. It is proof only that Levor told the witness that they were false. Lever’s unsworn statements, out of court, are in no sense "proof of the' facts which he so states.
But-the respondent seeks to justify this evidence and give it the force of proof, because defendant, when he made the statements, said to the agent that Levor was away from home then, but would return soon.and we (the agent) could then see him, It is claimed that, this remark brings the case within the following rule laid down in Stephen’s Digest of Evidence, article 19, as follows: “ When a party to any proceeding expressly refers to any other person for information in reference to a matter in dispute, the statements of that other person may be admissions as against the person who .refers to him.” The rule so stated is an approved one, but the reference to “seeing” Levor, above quoted, does not make it applicable to this case. If, after the agent had taken -the position that he had been defrauded by -reason of defendant’s statements being false, the defendant had referred him to . Levor as to their truth or falsity, the above rule would be applicable. Hnder such circumstances defendant would be authorizing Levor to speak for him, and Levor’s statements would be equivalent to defendant’s own *445admission; but the reference to Levor, as actually made, was not at all of that character. No dispute then existed. It was not a reference to' Levor as to whether defendant was then telling the truth or not. It was blit a suggestion that Levor would soon return and then the agent, if he preferred, could make the deal directly with him. The defendant wanted a continuing credit for meat to be delivered in small quantities, at various times in the future, and the statement that the agent could very soon see Levor himself was but equivalent to saying: If you do not want to deal with me now, wait and get authority directly from him. It was a suggestion that Levor would, if applied to, speak for himself as to whether he would “ back ” defendant, and the extent to which he would do so, and undoubtedly tended to induce belief on the agent’s part that defendant was telling the truth; but it was not, by any means, authority to Levor to declare for defendant that the statements he was then making were false. In order to render one party responsible for the declarations of another, under such circumstances, the authority to make them should be plainly conferred. (Lambert v. People, 76 N. Y. 229.) In the case at bar, defendant’s statements that the agent could “ see Levor,” under the circumstances in which they were made, conferred no authority upon Levor to speak for any one but himself.
It was, of course, an essential element of plaintiffs right to recover that the statements made by defendant, and on which the agent relied, were false. This fact he has failed to establish by any legitimate proof, and for that reason the judgment against defendant cannot be sustained.
The judgment of the County Court and of the justice is reversed, with costs.
All concurred, except Herrick and Merwin, JJ., dissenting.
Judgment of County Court and of justice reversed, with costs.